Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent 10687028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-19 are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The amended claims overcome the obviousness rejection based on the arts to Debrosse (US 20090019176, hereinafter Debrosse) in view of Fredlund et al.  (US 20070081796, hereinafter Fredlund), Demircin et al. (20070153916, hereinafter Demircin) and Devereaux et al. (US 20070043843 A1, hereinafter Devereaux).
“the wearable form factor wireless camera is configured to attach to clothing worn on a user and is ruggedized; a burst transmission unit transmits video via a cellular network; and video analytics software executed by a processor internal to the wearable form factor wireless camera, operatively coupled to a buffering memory and powered by the battery, the video analytics software operating in a first mode of operation and a second mode of operation; wherein the video analytics software switches from the first -2-Applicant: MICRP002C2 (AXIS-PT188.1) Application No.: 15/052,677 mode of operation to the second mode of operation upon an occurrence of a trigger event”.
However no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487